Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejection of claims 2-5 under 35 USC 112(b) has been withdrawn in response to amended claim 2 submitted on 02/18/2022, however amendment necessitated new 112(b) rejection: See 112(b) rejection.

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant has argued limitations that are not recited in claim 1, for example:
Claim 1 recites “calculate, based on the object information, an expanded interference region by combining an interference region of the hand interfering with another object and an interference region of the grasped object interfering with the another object”. While arguments state “expanded interference region obtained by combining…”
Claim 1 recites “calculate a release position at which the hand releases the object, on the basis of the placement position of the object”. While arguments state “calculating a release position on the basis of the placement position of the object”.

Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive.

Applicant states: 
Applicant submits,
 Koga does not address an (2) expanded interference region obtained by combining an interference region of a hand interfering with another object and an interference region of the grasped object interfering with the another object. Applicant submits those claim features of the "expanded interference region" are not met by Koga.

Chitta does not disclose or suggest clarified claim features as Chitta does not disclose or suggest (2) calculating a release position on the basis of the placement position of the object, that placement position being based on the expanded interference region and information on an obstacle in the container. Applicant submits those claim features are not met by Chitta.

Examiner respectfully disagrees:
With respect to (i), examiner has relied on Konolige for rejection. Konolige teaches (as recited in Claim 1): calculate, based on the object information an expanded interference region by combining an interference region of the hand interfering with another object (column 10 lines 39-64, disclosing performing collision checks to plan a collision free trajectory for robot arm. Trajectory is planned by determining location of objects and surfaces in the environment, therefore interference region of robot with another object calculated) and an interference region of the grasped object interfering with the another object (column 24 lines52-66, disclosing a box to be moved is selected on criteria that it does 

As collision free trajectory of robot arm is planned, and a box is moved on a criterion that it does not collide with other objects, an interference region that includes robot arm and box to be moved is calculated.

With respect to (ii), Konolige teaches: calculate at least a placement position among the placement position and a placement posture of the object in the container based on information on an obstacle in the container and the expanded interference region (column 8 lines 20-27, disclosing object placement position is identified. Column 12 lines 32-44, disclosing pick and place location is used for intelligent grasp location and motion. Column 8 lines 14-27, disclosing cues such as barcodes, texture coherence, color, 3D surface properties, or printed text on the surface may also be used to identify an object and/or find its pose in order to know where and/or how to place the object i.e. placement posture of the object); and 

 Konolige teaches of release position and placement position (Column 8 lines 14-27, disclosing cues such as barcodes, texture coherence, color, 3D surface properties, or printed text on the surface may also be used to identify an object and/or find its pose in order to know where and/or how to place the object i.e. placement posture of the object i.e. release position).



Chitta teaches calculate a release position at which the hand releases the object, on the basis of the placement position of the object ([0042], disclosing control system is aware of position of robot and position and top surface of the robot. Height H of bottom surface of relative to support surface of conveyor is measured. Height information is utilized by robot to minimize drop height and prevent damage to box or items contained within. Release position is the height from which the box is released by robot. Object is dropped where it needs to land on conveyor surface i.e. placement position. As release height it adjusted to achieve soft landing, only release position is calculated, furthermore as change in release position does not cause change in placement position, the release position is calculated on basis of placement position).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Konolige to calculate a release position at which the hand releases the object, on the basis of the placement position of the object as taught by Chitta to prevent damage to box and items within. Boxes that are less prone to damage or do not contain fragile items may be dropped from a higher release position, doing so saves time, energy and computational resources that will consumed if object is released when it makes contact with conveyor surface. Modification thereby increases efficiency of the system.



With respect to argument “Wagner does not disclose or suggest clarified claim features of (1) generating object information of a grasped object that includes (a) a position of the object with respect to the hand, (b) a posture of the object with respect to the hand, and (c) a shape of the object”. Argument has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument

With respect to claim 2, arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Therefore, rejection of claims 1-5 and 8-12 is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-12 are rejected under 35 USD 112(b) due to following reason:

Claim 1 recites “generate object information of a grasped object…, the object information including a position of the object with respect to the hand, a posture of the object with respect to the hand”. As the object information is generated for a grasped object, it is unclear what position of object with respect to the hand means. Similarly it is unclear what posture of object with respect to the hand means. As the object is grasped by the hand, change in posture and position of hand will cause same change in posture and position of object. 
Examiner interprets the limitation as “image of grasped object is captured to determine a successful grasp at intended position”.

Claims 8-12 are rejected as being dependent on rejected claim 1. 

Claim 2 recites “determine whether an angle between a diagonal line and a vertical side of a side surface of the object is larger than a certain reference angle, when the angle is larger than the certain reference angle, determine w that the grasped object is a subject of upside release that has high physical stability and low possibility of tipping over”. 
It is unclear what a diagonal line is. Is it a diagonal line through cross section of the object, through surface of the object, through a particular side of the surface, a line on another object in workspace? Furthermore, is it a physical/visual line or a superimposed line. Furthermore, it is unclear what certain reference angle refers to. Is reference angle a predetermined fixed value or is it an angle in reference to object(s) in work area.

Examiner interprets limitation as stability of object with regards to tipping over is determined.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige (US Patent No. 9102055) in view of Chitta (US Publication No. 20200047331), Koga (US Publication No. 20150246778), Wagner (US Publication No. 20170136632) and Nomura (US Publication No. 20120059517).
For claim 1, Konolige teaches: An object handling device that causes a hand to grasp, convey, and place an object in a container (Column 5 lines 14-31, disclosing system for automated loading of objects into a container. Column 4 lines 4-8, disclosing a robotic arm, configured to grab, move, or otherwise manipulate physical objects, such as boxes) the object handling device comprising one or more processors (column 2 lines 32-26, disclosing at least one processor included in robotic manipulator system) configured to: 

generate object information of object from an image obtained by imaging the object, the information including a shape of the object (column 8 line 62 – column line 3, disclosing model of objects in 2D and.or 3D may be determined. And sensor 106 captures data to determine shapes of individual boxes. Column 3 line 64, disclosing the terms "sensor," "camera,"or "optical sensor" may be used interchangeably);

calculate, based on the object information, an expanded interference region by combining an interference region of the hand interfering with another object (column 10 lines 39-64, disclosing performing collision checks to plan a collision free trajectory for robot arm. Trajectory is planned by determining location of objects and surfaces in the environment, therefore interference region of robot with another object calculated) and an interference region of the grasped object interfering with the another object (column 24 lines52-66, disclosing a box to be moved is selected on criteria that it does not disturb other boxes when moved i.e. interference with another object is calculated. Column 5 lines 50-57, disclosing loading a truck, it is to be understood that substantially the same method can also be used for unloading the truck as well); 



 Konolige teaches of release position and placement position (Column 8 lines 14-27, disclosing cues such as barcodes, texture coherence, color, 3D surface properties, or printed text on the surface may also be used to identify an object and/or find its pose in order to know where and/or how to place the object i.e. placement posture of the object i.e. release position).

However Konolige does not explicitly disclose placement position and release position to be different positions in the workspace. Therefore Konolige does not teach “calculate a release position at which the hand releases the object, on the basis of the placement position of the object”.

Chitta teaches calculate a release position at which the hand releases the object, on the basis of the placement position of the object ([0042], disclosing control system is aware of position of robot and position and top surface of the robot. Height H of bottom surface of relative to support surface of conveyor is measured. Height information is utilized by robot to minimize drop height and prevent damage to box or items contained within. Release position is the height 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Konolige to calculate a release position at which the hand releases the object, on the basis of the placement position of the object as taught by Chitta to prevent damage to box and items within. Boxes that are less prone to damage or do not contain fragile items may be dropped from a higher release position, doing so saves time, energy and computational resources that will consumed if object is released when it makes contact with conveyor surface. Modification thereby increases efficiency of the system.

Konolige teaches of generating shape of the object however does not explicitly teach that shape is determined after the object is grasped.

Wagner teaches generating shape of grasped object ([0026], disclosing a robotic arm picks an article and places it in front of a scanner to obtain its shape information).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Konolige to generate shape of grasped object as taught by Wagner to obtain precise shape information of the object that could be inaccurate due to presence of other objects around it before grasping it.

Konolige also does not teach “the expanded interface region has a rectangular shape and is set by deriving a shape corresponding to a logical disjunction of the interference region of the hand 

Koga teaches of an interference region that has a rectangular shape ([0072] and figure 8A, disclosing article M having a complex two-dimensional outer shape and circumscribed rectangle M’ is derived based on actual shape of article M. And possibility of interference is judged by circumscribed rectangle M’). Koga also teaches making sided of derived shape parallel to respective sides of interference region of the grasped object ([0072] and figure 8A, disclosing article M having pattern P2 has rectangle M’, and sides of M are parallel to sides of M’).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Koga to circumscribe the interference region of object as well as robot hand as rectangular shape as taught by Koga to simply calculation of interference possibility. 

Konolige does not teach “generate object information of a grasped object from an image obtained by imaging the object grasped by the hand, the object information including a position of the object with respect to the hand, a posture of the object with respect to the hand”.

Nomura teaches generate object information of a grasped object from an image obtained by imaging the object grasped by the hand, the object information including a position of the object with respect to the hand, a posture of the object with respect to the hand ([0073], 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Konolige to generate object information of a grasped object from an image obtained by imaging the object grasped by the hand, the object information including a position of the object with respect to the hand, a posture of the object with respect to the hand to determine that object has been grasped from desired position to correctly perform intended operation on it or with it.

For claim 8, modified Konolige teaches: The object handling device according to claim 1, 

Modified Konolige further teaches: wherein the processors set a plurality of areas in the container to set the placement position of the grasped object in one of the areas to be allocated to a kind of the grasped object, and allocate the areas in accordance with a kind of the object to transfer so that objects of a same kind are placed in a same area (figure 4C and column 24 lines 22-24, disclosing boxes are arranged proximate to each other. Also figure 2C and column 10 lines 4-17, disclosing a stack of boxes. Column 8 lines 14-27, disclosing object placement position is identified. Column 12 lines 32-44, disclosing pick and place location is used for intelligent grasp location and motion. Column 8 lines 14-27, disclosing cues such as barcodes, texture coherence, color, 3D surface properties, or printed text on the surface may also be used to identify an object and/or find its pose in order to know where and/or how to place the object 

For claim 10, modified Konolige teaches: The object handling device according to claim 1, 

Modified Konolige further teaches: wherein the processors calculate the information on an obstacle in the container by combining history information on the object placed in the container and sensing data on the object at an actual position in the container (Column 10 lines 39-44, disclosing determining 3D location of objects and surfaces in the environment to optimize trajectory in presence of obstacles. Trajectory optimizer works in real time and accepts many kinds of constraints, therefore it utilizes 3D location of objects from memory as well as new information on objects in real time i.e. as objects are placed. Column 15 line 61 to column 16 line 9, disclosing accumulating information about physical objects in the environment as they interacted with and information about boxes in the environment i.e. container is learned i.e. updated by combining history information and actual information. When all the boxes except the one being moved are obstacles).

d. 	For claim 11, modified Konolige teaches: The object handling device according to claim 1, 

Modified Konolige further teaches: where in the processor acquire in advance a size of a cuboid object to be grasped by the hand, and determines, in accordance with the acquired size, which one of surfaces of the cuboid object the hand is to grasp, so as to place the object in the 

For claim 12, modified Konolige teaches: The object handling device according to claim 1,

Konolige does not explicitly teach “wherein when the grasped object has a shape other than a rectangle in a plan view, the interference region of the grasped object is set to a rectangular region circumscribing the shape of the grasped object.

However as explained in claim 1, the modification through Koga teaches setting interference region to a rectangular shape. Furthermore Koga teaches of circumscribing rectangular interference region to the shape of object (Figure 8a and [0072], disclosing vision sensor 14 obtains the circumscribed rectangles M' (depicted by dotted lines) respectively based on the actual shapes of the articles M, and the interference judging section 18 judges as to whether the interference is caused, by using the circumscribed rectangles M' as the shape information Ds).
Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention circumscribe a rectangular region on shape of object to simplify calculation of possible interference. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Konolige (US Patent No. 9102055) in view of Chitta (US Publication No. 20200047331), Koga (US Publication No. 20150246778), .

For claim 9, modified Konolige teaches: The object handling device according to claim 1, 

Modified Konolige does not disclose: wherein the processors calculate the placement position of the object such that the center of gravity of the object and a previously placed object in the container is to be lowered after placement of the object from before the placement of the object.

Kimoto teaches of calculate the placement position of the object such that the center of gravity of the object and a previously placed object in the container is to be lowered after placement of the object from before the placement of the object ([0082-0083] and figures 13-14, disclosing box A is placed in the interior of storage area. When box A is placed, the center of gravity of storage area is lowered to bottom left corner. [0077-0078], disclosing center of gravity position of all boxes have to be inside a lower area for a particular layer to be selected. Therefore the first box lowers the center of gravity of container and placement of additional boxes it calculated and selected such that the center of gravity of all the boxes remains within a boundary).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Konolige to calculate the placement position of the object such that the center of gravity of the object and a previously placed object in the container is to be lowered after placement of the object from before the placement of the .

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige (US Patent No. 9102055) in view of Chitta (US Publication No. 20200047331) and Pitchaya (NPL, DESIGN FOR ASSEMBLY: PART ORIENTATION, PREDICTION, AND DEMONSTRATION).

For claim 2, Konolige teaches, an object handling device that causes a hand to grasp and transfer an object into a container (Column 5 lines 14-31, disclosing system for automated loading of objects into a container. Column 4 lines 4-8, disclosing a robotic arm, configured to grab, move, or otherwise manipulate physical objects, such as boxes), the object handling device comprising one or more processors (column 2 lines 32-26, disclosing at least one processor included in robotic manipulator system) configured to: 

calculate a placement position of the object in the container on the basis of information on an obstacle in the container (column 10 lines 39-64, disclosing performing collision checks to plan a collision free trajectory for robot arm. Trajectory is planned by determining location of objects and surfaces in the environment, therefore interference region of robot with another object calculated. Column 12 lines 45-55, disclosing objects are placed to achieve dense packing and stable packing that will not easily collapse. Both dense and stable packing require that objects are placed precisely at specific positions), an interference region of the hand interfering with another object (column 10 lines 39-64, disclosing performing collision checks to plan a collision free trajectory for robot arm. Trajectory is planned by determining location of objects and 

Konolige teaches of release position (Column 8 lines 46-60, disclosing planning to guide the robot arm to pick up a box and place it where it needs to go i.e. release position. Column 5 lines 14-22, disclosing if an example describes a method for loading a truck, it is to be understood that substantially the same method can also be used for unloading the truck as well. Column 12 lines 13-24, disclosing boxes are efficiently moves to determined locations and physical and simulated stacks may be continuously monitored for quality of the stack. Stacking objects requires that they are placed vertically above another object i.e. multiple objects are placed at same position and each object it placed at position at a distance from same position i.e. bottom).

However Konolige does not explicitly teach: determine whether an angle between a diagonal line and a vertical side of a side surface of the object is larger than a certain reference angle;
When the angle is larger than the certain reference angle, determine that the grasped object is subject of upside release that has high physical stability and low possibility of tipping over when released from above; and
 in response to the grasped object being subject of upside release, calculate, as a release position of the grasped object, a position vertically above the placement position within a given distance.

Chitta teaches determine whether the grasped object is subject of upside release that has high physical stability when released from above ([0042], disclosing control system is aware of position of robot and position and top surface of the robot. Height H of bottom surface of relative to support surface of conveyor is measured. Height information is utilized by robot to minimize drop height and prevent damage to box or items contained within. Minimizing drop height is determining whether the object is subject of upside release, furthermore height is minimized for object having low physical stability and vice versa), and in response to the grasped object being subject of upside release calculate, a release position of the grasped object, a position vertically above the placement position within a given distance ([0042], disclosing control system is aware of position of robot and position and top surface of the robot. Height H of bottom surface of relative to support surface of conveyor is measured. Height information is utilized by robot to minimize drop height and prevent damage to box or items contained within. Release position is the height from which the box is released by robot i.e. vertically above placement position within a given distance. Object is dropped where is needs to land on conveyor surface i.e. placement position).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Konolige to calculate, as a release position of the grasped object, a position vertically above the placement position within a given distance as taught by Chitta to prevent damage to box and items within. Boxes that are less prone to damage or do 

Pitchaya teaches determine whether an angle between a diagonal line and a vertical side of a side surface of the object is larger than a certain reference angle; When the angle is larger than the certain reference angle, determine that the grasped object is subject of upside release that has high physical stability and low possibility of tipping over when released from above (page 2 disclosing, Stability of the orientation is directly proportional the surface area and inversely proportional to the height of center of gravity”. Large surface areas in contact with the ground creates more stability for the object. Moreover, the closer the center of gravity is to the ground, the more stable an object is. Figures 2(a-c), disclosing a cuboid resting on different surfaces. Each surface causes center of gravity to be at a particular height. Page23, disclosing Centroid Solid Angle method is based on the hypothesis that the probability of an object landing on a particular surface and stabilizing at a resting orientation is “directly proportional to the solid angle or solid angle ratio subtended by the centroid to that surface, and inversely proportional to the height of the centroid from that resting orientation. Therefore possibility of object tipping over is reduced with reduction of height of center of gravity. Furthermore possibility is reduced with increase in angle solid angle).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Konolige to determine whether an angle between a diagonal line and a vertical side of a side surface of the object is larger than a certain reference angle; When the angle is larger than the certain reference angle, determine that the grasped object is 

For claim 3, modified Konolige teaches: The object handling device according to claim 2, 

Modified Konolige further teaches: wherein the processors set the release position such that the grasped object is placed vertically directly above the placement position (as explained in claim 2, modified Konolige sets released position such that object is directly above the placement position).

For claim 4, modified Konolige teaches: The object handling device according to aim 3, 

Modified Konolige further teaches: wherein the processors calculate the release position such that the interference region of the hand does not interfere with the container or the obstacle in the container (column 10, lines 49-64, disclosing collision checking for robot arm and robot arm quickly responds to changes and an optimizer may accept arbitrary constraints in the form of costs, such as to keep a certain distance away from objects or to approach a goal position from a given angle. Goal position is release position and it is calculated such that to avoid interference with objects i.e. obstacles. Column 24 lines52-66, disclosing a box to be moved is selected on criteria that it does not disturb other boxes when moved i.e. interference with another object is calculated. Column 5 lines 50-57, disclosing loading a truck, it is to be understood that substantially the same method can also be used for unloading the truck as well: See also claim 2 for modification of calculating release position).

For claim 5, modified Konolige teaches: The object handling device according to claim 2, 

wherein the processors calculate at amount of geometric or dynamic features of the object to release (column 19 lines 25-41, disclosing determining and estimating height and width of a box i.e. its geometric features), calculate a distance between the placement position and a position of the object when released, and calculates a height of the release position for maintaining physical stability of the object after released (as explained in claim 2, modified Konolige calculates release height or object to minimize damage to box. Release height is distance between placement position and position of object when released, and height is calculated such that damage to box is prevented i.e. physical stability of object after being released is maintained).

Allowable Subject Matter
Claim 6 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Que (US 20200039668) teaches of placing boxes in container in a way to keep center of gravity of packed boxes is close to the center of a container for safety reasons. See [0031].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664